United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4205
                                   ___________
Bobby Mobley,                             *
                                          *
                 Plaintiff-Appellant,     *
                                          *
    v.                                    *
                                          *
City of Town and Country, a municipal *       Appeal from the United States
corporation; John Copeland,               *   District Court for the
individually and in his capacity as a     *   Eastern District of Missouri.
high-ranking supervisory employee of      *
the City of Town and Country’s police *       [UNPUBLISHED]
department; Salvadore Del Mar,            *
individually and in his official capacity *
as the Chief of Police for the City of    *
Town and Country; James Robinson,         *
individually and in his official capacity *
as the City Administrator for the City    *
of Town and Country,                      *

                Defendants-Appellees.
                                 ___________

                             Submitted: May 13, 1998
                               Filed: June 2, 1998
                                  ___________

Before BEAM, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
       Bobby Mobley filed this action alleging that his demotion was a retaliatory
employment action in violation of the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., and Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and also
brought state law claims under the Missouri Human Rights Act, R.S.Mo. § 213.010,
and for wrongful termination and intentional infliction of emotional distress. The
district court1 granted summary judgment on the federal claims, finding that Mobley
had not engaged in a protected activity under the ADA, West v. Marion Merell Dow,
Inc., 54 F.3d 493, 496-97 (8th Cir. 1995), and was not a member of a protected class
under Title VII, Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 258 (8th Cir. 1996), and
declined jurisdiction over the state law claims. After fully reviewing the record, we
find no error in the judgment of the district court and affirm. See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George F. Gunn, United States District Judge for the Eastern
District of Missouri.

                                          -2-